Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 05/09/2022.
Claims 34-35, 37-42, 44-50, 52-58, 60-64, 67 are pending and presented for examination. Claims 1-33, 36, 43, 51, 59, 65-66 are cancelled. 68 is newly introduced. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.

Priority
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the following rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 35, 37-40, 47, 55, 58, 60-63, 67, 63, 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 34, the claim has been amended to recite “…a configured symbol position for the front loaded demodulation reference signal indicated by the row index…” It is unclear how a row index can indicate a configured symbol position, since it is only an index. In other words, the claim describes using the row index and configured symbol position as a key to perform look up of other variables from a table, but then recites that the row index indicates symbol position, rendering the claim indefinite. Similar issues exists with other independent claims 57, 67. Claims 35, 37-40, 58, 60-63, 68 are rejected as depending from rejected base claim.

Regarding claim 40, the amended claim recites “the starting symbol position indicated by the row index is 8, 9, or 10, and the corresponding respective symbol length for each row index 8, 9, or10 occupied by the time domain resource is 4…” In the first limitation applicant points to the starting position 8, 9, or 10, but in the second limitation applicant notes that it is the row index. It is unclear if 8, 9, or10 is starting position or index rows. Similar issues exists with claims 47, 55, 63.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34-35, 38, 40-42, 45, 47-50, 53, 55-58, 61, 63-66, 68 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (US 11,025,456 B2) in view of Patel et al. (WO 2017176433 A1, cited in IDS) and Wilson et al. (USP 11,259,237 B2).

Regarding claims 34, 57, 67, Chatterjee discloses a method, a non-transitory computer readable storage medium or a terminal for wireless communications by a user equipment for receiving physical downlink shared channel, the method comprising: 
a memory storing computer instruction executable on a processor, and the processor, wherein the computer instructions cause the processor to (see fig. 4, 420, 405 describing memory and application processor):
receiving downlink control information (see col. 7, lines 5-col. 8, lines 4, discloses DCI for configuring PDSCH and receiving DMRS, the DCI further comprises row index);
acquire a front loaded demodulation reference signal and a row index carried in the downlink control information (see col. 7, lines 5-col. 8, lines 4, discloses DCI for configuring PDSCH and receiving DMRS, the DCI further comprises row index, the DMRS is considered front loaded since it appears within the first few symbols of timeslot, see table 4 for various configuration), 
wherein each of the row index indicates a plurality of different starting positions corresponding to one or more configurable symbol positions for the front loaded demodulation reference signal (see table 4 at col. 9, row index 1-7 has at least two starting position);
determine, based on the row index and a configured symbol position for the front loaded demodulation reference signal indicated by the row index, a starting symbol position and a symbol length of a time domain resource for transmitting a physical downlink shared channel in a preset time domain table (see col. 7, lines 5- col. 8, lines 4, discloses based on the row index determining a SLIV or start and length, see also table 4, discloses for a configured symbol position, DMRS type A position and index a corresponding starting symbol and length, table 1, note indicates that a particular S is selected based on dmrs type A position, i.e. configurable symbol position for DMRS); and 
demodulate the physical downlink shared channel based on the starting symbol position and the symbol length of the time domain resource (see fig. 10, 1021, discloses demodulation of the PDSCH). 
Although, Chatterjee discloses DMRS that is front loaded, Patel additionally discloses wherein the DMRS is front loaded (see par. 81-93). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include using front loaded DMRS as described by Patel. 
The motivation for doing so would be to allow increasing efficiency by decreasing latency.
Although Chatterjee discloses a configurable symbol position for the front loaded demodulation reference signal, to advance prosecution, Wilson additionally discloses a configurable symbol position for the front loaded demodulation reference signal and configured symbol position for front loaded DMRS (see col. 21, lines 30-65 and col. 22, lines 26-67, discloses specifically using configured value such as row index, and DMRS symbol position to determine resource for PDSCH).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a configurable symbol position for the front loaded demodulation reference signal and configured symbol position for front loaded DMRS as described by Wilson to determine resource for PDSCH. 
The motivation for doing so would be to allow signaling to determine resource for PDSCH as described by Wilson. 

Regarding claims 41, 49, 64, Chatterjee discloses a base station, method or a base station for wireless communications by a network entity for indicating a time domain resource of a physical downlink shared channel, the method comprising: 
a memory storing computer instruction executable on a processor, and the processor, wherein the computer instructions cause the processor (see fig. 4, 420, 405 describing memory and application processor) to:
determine a starting symbol position of the time domain resource based on a configurable symbol position for a front loaded demodulation reference signal (see col. 7, lines 5- col. 8, lines 4, discloses identifying the row, see also fig. 11), 
wherein the configurable symbol position is indicated among plurality of different symbol positions in a preset time domain table (see for example table 4 at col. 9, as a time domain table including multiple symbol positions and configurable symbol position);
determine a row index in the preset time domain table at least based on the starting symbol position (see col. 7, lines 5- col. 8, lines 4, discloses determining row index); and 
transmitting downlink control information carrying the row index to a user equipment (see fig. 11, 1112, discloses transmitting the index in a DCI); and
transmitting the physical downlink shared channel to the user equipment on the time domain resource indicated by the row index (see col. 7, lines 36-col. 8, line 4, PDSCH is received by UE as scheduled by DCI using particular row index).
Although, Chatterjee discloses DMRS that is front loaded, Patel discloses wherein the DMRS is front loaded (see par. 81-93). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include using front loaded DMRS as described by Patel. 
The motivation for doing so would be to allow increasing efficiency by decreasing latency. 
Although Chatterjee discloses a configurable symbol position for the front loaded demodulation reference signal, to advance prosecution, Wilson additionally discloses a configurable symbol position for the front loaded demodulation reference signal and configured symbol position for front loaded DMRS (see col. 21, lines 30-65 and col. 22, lines 26-67, discloses specifically using configured value such as row index, and DMRS symbol position to determine resource for PDSCH).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include a configurable symbol position for the front loaded demodulation reference signal and configured symbol position for front loaded DMRS as described by Wilson to determine resource for PDSCH. 
The motivation for doing so would be to allow signaling to determine resource for PDSCH as described by Wilson.

Regarding claim 35, 42, 50, 58, Chatterjee discloses the method, base station, the terminal or the base station wherein in the preset time domain table, the row index is configured to indicate a plurality of different starting positions and corresponding symbol lengths, and the plurality of different starting positions correspond to a plurality of configurable symbol positions for the front loaded demodulation reference signal (see table 4 on col. 9).

	Regarding claim 40, 47, 55, 63, as best understood, Chatterjee discloses the method wherein acquiring the row index carried in the downlink control information comprises: the starting symbol position indicated by the row index is 8, 9, or 10, and the symbol length occupied by the time domain resource is 4; or the starting symbol position indicated by the row index is 7, and the symbol length occupied by the time domain resource is 7 (see table 4, at col. 9-10).

Regarding claim 48, 56, Chatterjee discloses the base station wherein determining the row index in the preset time domain table at least based on the starting symbol position comprises: determining the row index based on the starting symbol position and the symbol length required for the time domain resource (see the table 4, discloses each of symbol position and length being corresponded to row index, i.e. determining the row index would require determining the variables such as symbol position and length and signaling corresponding row index).

Regarding claims 38, 45, 53, 61, Chatterjee discloses the method wherein the starting symbol position indicated by the row index is 8, and the symbol length occupied by the time domain resources is 4 (see table 4, at col. 10).

Regarding claim 68, Chatterjee discloses the method wherein the plurality of different starting positions comprises a symbol position in a second half of a slot (see table 4 at col. 9, discloses at least row 6 starting in the second half of a slot). 

Claims 37, 44, 52, 60 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Patel and Wilson as applied to claims 34, 41, 49, 57 above, and further in view of Murray et al. (USP 11,012,974).

Regarding claim 37, 44, 52, 60, Chatterjee fails to disclose but Murray (USP 11,012,974) discloses the method, base station wherein acquiring the row index carried in the downlink control information comprises: detecting second downlink control information within the set of control resources, wherein the set of control resources are configured to be time-division multiplexed with transmission resources for the physical downlink shared channel (see col. 46, lines 22-38). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include detecting second downlink control information within the set of control resources, wherein the set of control resources are configured to be time-division multiplexed with transmission resources for the physical downlink shared channel as described by Murray. 
The motivation for doing so would be to allow configuration flexibility to accomplish control signaling. 

Claims 39, 46, 54, 62 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Patel and Wilson as applied to claims 34, 41, 49, 57 above, and further in view of Ko et al. (US 10,425,264).

Regarding claim 39, 46, 54, 62, Chatterjee fails to disclose but Ko discloses the method wherein the symbol position for the front loaded demodulation reference signal is configured to be mapped based on physical broadcast channel configurations (see fig. 27).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include wherein the symbol position for the front loaded demodulation reference signal is configured to be mapped based on physical broadcast channel configurations as described by Ko. 
The motivation for doing so would be to create compatibility with the standard, since the mapping for DMRS is performed in PBCH. 

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive. 
Applicant amended the claim and argues that the cited references fails to disclose the amended subject matter. Specifically, applicant argues that Chatterjee and Patel does not disclose or suggest one or more configurable symbol position for the front loaded demodulation reference symbol. Examiner respectfully disagrees. 
Chatterjee specifically discloses a table disclosing DMRS symbol position used in combination with the row index to determine SLIV or starting symbol and length for PDSCH. As made clear in the rejection above, the DMRS disclosed in Chatterjee is front loaded. However, to advance prosecution, Wilson further discloses that the DMRS position is signaled as well as row index, and both are used to determine the starting position and length. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lin et al. (US 10,609,713) – discloses particularly that DMRS-TYPEA-Position provides the OFDM symbol index of the first DMRS used for demodulation of the PDSCH. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/Primary Examiner, 
Art Unit 2466